12/21 Page1of2

<\_ED

agp nny 128M
WERK ‘

ChE Soy COUR:

5 BANKRAE DeLAWAN

KS)

 

May 6, 2021

United States Bankruptcy Court for the District of Delaware
Judge Laurie Selber Silverstein

824 North Market Street

6th Floor

Wilmington, DE 19801

Dear Judge Silverstein:

In the matter versus the Boy Scouts of America, we have had many clients come forward to tell their
story and share their painful experiences from their time involved as members.

Enclosed, please find a statement from our client who wanted to share their personal experience. In
order to protect their identity we have redacted their personal information. Although anonymous,
it was important for them to share their experiences with the Court as this very important case
continues to move forward.

We look forward and await the next steps as we continue to seek justice for our clients from the
events that took place during their time involved with the Boy Scouts of America.

Sincerely,

 

 
 

Case 20-10343-LSS Doc3707 Filed 05/12/21 Page 2 of 2

 

  
 

From:
Sent:
To:
Subject:

Wednesday, January 27, 2021 3:05 PM

Here is my statement:

The Boy Scouts of America Insurance companies statement is nothing more than a reverse tactic to cover up the
obvious. That is men with obsessions to abuse children sexually is okay.

Their statements are so heinous to protect the guilty, what if it was their’

 

This is why the Boy Scouts of America cannot continue in a world with children. It will be nothing more than a melting
pot for more claims of abused children. Including things as this to continue, and Insurance companies saying what
happen didn't happen.

| would be more than happy to exchange their life with a normal childhood:and have memories with an everyday
childhood life. | was rob of those "could have had" memories. | came forward for just that.

That the Boy Scotts of America would be nothing more than a bad memory, not a child sex slave entity.

Thanks, and best wishes to you also
